COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  EXPEDITORS INTERNATIONAL OF                                     No. 08-20-00125-CV
  WASHINGTON, INC,                                §
                                                                     Appeal from the
                  Appellant/Cross-Appellee,       §
                                                               County Court at Law No. 6
  v.                                              §
                                                                of El Paso County, Texas
  WEST DISTRIBUTORS, INC,                         §
                                                                 (TC# 2011-DCV04011)
                  Appellee/Cross-Appellant.       §


                                        JUDGMENT

       The Court has considered this cause on the joint motion to set aside the judgment and

remand the case to the trial court and concludes the motion should be granted. We therefore set

aside the trial court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. The Court further orders the

release and unconditional discharge of the supersedeas bond and of the obligations of the surety

and principal, and that each party bear its own costs.

       IT IS SO ORDERED THIS 21ST DAY OF OCTOBER, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.